Citation Nr: 0739762	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-16 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date for grant of service 
connection for hearing loss, earlier than January 14, 2004.

2.  Entitlement to an effective date for grant of service 
connection for tinnitus, earlier than January 14, 2004.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to July 
1958.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 decision rendered by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for hearing loss, with a disability evaluation of 
20 percent, effective from January 14, 2004; and granted 
service connection for tinnitus, with a disability evaluation 
of 10 percent, also effective from January 14, 2004.  In his 
Notice of Disagreement (NOD) received in October 2004, the 
veteran expressed disagreement with effective dates assigned.

The veteran testified before a Decision Review Officer (DRO) 
at an RO hearing held in September 2006.  A transcript of the 
hearing is of record.

The issues of entitlement to an earlier effective date for 
grant of service connection for hearing loss is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

An application for a claim of entitlement to service 
connection for tinnitus was received by VA on January 14, 
2004; and there is no evidence of any earlier unadjudicated 
formal or informal claim for tinnitus.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 14, 
2004, for the grant of service connection for tinnitus have 
not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been 
substantially fulfilled by information provided to the 
veteran in letters from the RO dated in April 2004  and 
February 2007.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in evidence in 
his possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).

Although the veteran was not been provided with the VCAA 
requirements of the duty to assist and duty to notify as it 
pertains to the issue of and earlier effective date for a 
hearing loss, this claim is a downstream issue from the grant 
of service connection.  Grantham v. Brown, 114 F.3d 1156 
(1997).  VA's General Counsel has held that no VCAA notice is 
required for such downstream issues, and that a Court 
decision suggesting otherwise was not binding precedent.  
VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004); cf. 
Huston v. Principi, 17 Vet. App. 370 (2002).  The Board is 
bound by the General Counsel's opinion.  38 U.S.C.A. § 
7104(c) (West 2002).  VAOPGCPREC 8-2003; 69 Fed. Reg. 25180 
(May 5, 2004).  While this logic is called into some question 
in a recent Court case, neither this case nor the GC opinion 
has been struck down.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Further, as discussed below 
information in the folder provides sufficient information to 
allow decision to be entered on the matters decided herein. 

All pertinent development has been undertaken and all 
available evidence has been obtained in this case.  The RO 
obtained VA treatment records, and the veteran was afforded 
VA examinations and a hearing.  The veteran has not 
identified any additional evidence that could be obtained to 
substantiate the claim.  Therefore, the Board is satisfied 
that there has been substantial compliance with all pertinent 
VA law and regulations, and to move forward with this claim 
would not cause any prejudice to the veteran.  

The veteran contends he is entitled to an effective date 
earlier than January 14, 2004 for the grant of service 
connection for tinnitus.  The Board has considered the 
appellant's contentions, but finds however, that the 
preponderance of the evidence is against the claim.  

Law and Regulations

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.400 (2007).

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 
7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.151(a) (2007).  VA regulations also provide 
that the terms claim and application mean a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2007).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA. 38 C.F.R. § 3.1(r).

Factual Background and Analysis

In a written statement dated in May 2006, the veteran offered 
several specific reasons as to why he is entitled to an 
effective date of November 29, 1993, for the service 
connected tinnitus disability.  In this statement, the 
veteran argued that: 
1) the RO never issued a rating decision in response to his 
November 1993 request to reopen his previously denied claim 
for right ear hearing loss; 
2) he was not properly notified that his VA Form 9 
(Substantive Appeal) which was received by the RO in April 4, 
1995, was considered untimely and thus not accepted; and 
3) he was not afforded a hearing which he requested on his VA 
Form 9.

The record shows that the veteran originally filed a formal 
claim for compensation for defective hearing, right ear, 
which received by VA in November 1958.  The RO denied that 
claim in a rating decision dated in November 1958, and 
notified the veteran that month.  The veteran did not submit 
a timely notice of disagreement (NOD), and this decision 
became final.  See 38 U.S.C.A. §  7105.  In correspondence 
received by the RO on November 29, 1993, the veteran 
requested that the claim for service connection for hearing 
loss be reopened and readjudicated.  The RO informed the 
veteran, in correspondence dated in March 1994, that since 
new and material evidence had not been received; his claim 
for service connection for hearing loss was not reopened and 
remained denied.  The veteran did not submit a timely VA Form 
9 (Substantive Appeal) to that RO decision and that decision 
became final.  Id.  

The veteran submitted correspondence which was received by 
the RO on January 14, 2004, and accepted as a formal claim 
for entitlement to service connection for tinnitus.  In a 
June 2004 rating decision, the RO established service 
connection for tinnitus and assigned a 10 percent rating 
effective from January 14, 2004.  

In finding that an effective date earlier than January 14, 
2004, for the award of service connection for tinnitus is not 
warranted, the Board notes that there is no evidence of an 
earlier unadjudicated formal or informal claim for tinnitus, 
prior to January 14, 2004.  Although the veteran filed a 
claim for defective hearing, right ear, in September 1958 and 
again in March 1994; he did not report any tinnitus symptoms 
nor indicate that he wished to be service-connected for 
tinnitus at either time.  Therefore, despite the veteran's 
general contention that his 1993 claim has remained open due 
to error on the behalf of the RO, it is clear that any prior 
claim made by the veteran did not include a claim of 
entitlement to VA compensation for tinnitus.  

The Board has also considered the case of Rudd v. Nicholson, 
20 Vet. App. 296 (2006), in which the veteran sought earlier 
effective dates for various benefits, by attempting to 
overcome final unappealed rating determinations dated years 
earlier.  The United States Court of Appeals for Veterans 
Claims held that a final decision of the Secretary was 
subject to revision only on the grounds of clear and 
unmistakable error, or upon the presentation of new and 
material evidence to reopen.  Given that the veteran's prior 
final unappealed claim was for service connection for hearing 
loss, and not specifically tinnitus, the Board finds that 
Rudd does not apply and may analyze the merits of the 
veteran's earlier effective date claim for the grant of 
service connection for tinnitus, without prejudice to the 
veteran.   

There is also no evidence of a clinical diagnosis or medical 
treatment for tinnitus prior to January 2004.  The veteran 
underwent a VA audiological examination in April 2004, where 
a VA examiner evaluated him and opined that it was more 
likely than not that tinnitus was caused by noise exposure in 
the military, with an onset in 1958.  This is the first 
objective evidence of a tinnitus disability.  

As noted above, the effective date of an award of disability 
compensation to a veteran shall be the day following the date 
of discharge or release from service if an application 
therefore is received within one year from such date of 
discharge or release.  Otherwise, the effective date will be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.400 (2007).

The evidence in claims folder shows that the veteran did not 
submit a claim for service connection for tinnitus prior to 
January 14, 2004; and there is no evidence of a clinical 
diagnosis or medical treatment for tinnitus prior to April 
2004.  Therefore, based upon the evidence of record, the 
Board finds that an effective date earlier than January 14, 
2004, for the award of service connection for tinnitus is not 
warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001). The Board finds the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to an effective date earlier than January 14, 
2004, for the award of service connection for tinnitus is 
denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  

In correspondence dated in February 2007, the veteran's 
representative raised the issue of clear and unmistakable 
error (CUE), presumably in the March 1994 rating action in 
which the RO determined that new and material evidence had 
not been received to reopen a claim of service connection for 
hearing loss.  The representative made an identical statement 
during an RO hearing in September 2006.  

Because a favorable finding of CUE in a prior rating action 
could render moot the issue of an earlier effective date 
claim for service connection for a hearing loss, the Board 
finds that the CUE claim is inextricably intertwined with the 
issue of entitlement to an effective date earlier than 
January 14, 2004, for the award of service connection for a 
bilateral hearing loss which is currently on appeal.  See 
Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both are 
adjudicated).

The Board is required to remand the appeal so that the agency 
of original jurisdiction can consider the CUE issue in the 
first instance.  Huston v. Principi, 18 Vet. App. 395 (2004).  
Therefore, on remand, the RO should adjudicate the newly 
raised claim for CUE.  The Board emphasizes, however, that to 
obtain appellate review of any issue not currently in 
appellate status; a perfected appeal must be filed.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and an earlier effective date for the 
claim of service connection for hearing 
loss on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  The AMC or RO should adjudicate the 
veteran's claim of CUE in the March 
1994 rating decision and the issue of 
an earlier effective date for the grant 
of service connection for hearing loss.

3.  The veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case 
addressing both issues and be afforded 
an opportunity to respond.  The veteran 
and his representative are reminded 
that to obtain appellate review of any 
issue not currently in appellate 
status, a timely appeal must be 
perfected.  

4.  Thereafter, if necessary, the 
claims file to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


